                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                 ASHEVILLE DIVISION
                             DOCKET NO. 1:19-cv-00212-FDW


 BARBARA HARPER                                 )
 o/b/o Gilbert Lee Harper,                      )
                                                )
        Plaintiff,                              )
                                                )
 vs.                                            )                    ORDER
                                                )
 ANDREW SAUL,                                   )
 Commissioner of Social Security,               )
                                                )
        Defendant.                              )
                                                )

       THIS MATTER is before the Court on the “Motion for Leave to Appear Pro Hac Vice as

to David F. Chermol” (Doc. No. 3) filed July 25, 2019. For the reasons set forth therein, the

Motion will be granted

       All counsel are advised that local counsel must sign all documents submitted to the Court

and as such are accountable for the substance of such submissions under Rule 11 of the Federal

Rules of Civil Procedure.

       IT IS SO ORDERED.

                                     Signed: August 29, 2019
